35 So. 3d 936 (2010)
HAYES & CARABALLO, PL, Rosemary Hayes, et al., Appellant,
v.
AUTO-OWNERS INSURANCE COMPANY, Appellee.
No. 5D08-2761.
District Court of Appeal of Florida, Fifth District.
April 9, 2010.
Rehearing Denied May 12, 2010.
Rosemary Hanna Hayes, of Hayes & Caraballo, PL, Orlando, for Appellant.
Robert E. Bonner, of Meier, Bonner, Muszynski, O'Dell & Harvey, P.A., Longwood, for Appellee.
PER CURIAM.
We affirm the trial court's order denying Appellants' request for attorney's fees under section 57.105, Florida Statutes (2008), or, alternatively, under the court's inherent authority. We find no abuse of the broad discretion vested in the trial court when considering such matters. We reverse only as to the trial court's failure to liquidate the attorney's fees awarded as a sanction in connection with the August 13, 2007, order on Appellants' motion to compel.
AFFIRMED in part; REVERSED in part; and REMANDED.
SAWAYA, ORFINGER and TORPY, JJ., concur.